—In a child custody proceeding pursuant to Family Court Act article 6, the father Dana Springs appeals from a dispositional order of the Family Court, Nassau County (Feiden, J.), dated July 17, 1995, awarding custody of the child of the parties to the mother.
Ordered that the order is affirmed, without costs or disbursements.
The father’s claim of lack of personal jurisdiction was not raised before the Family Court, and therefore has not been preserved for appellate review (see, Levin v Dorrian, 171 AD2d 415; Sullivan v Murray, 145 AD2d 826). In any event, the attorney’s appearance without asserting the defense of lack of personal jurisdiction conferred personal jurisdiction over his client (see, CPLR 321; Skyline Agency v Ambrose Coppotelli, Inc., 117 AD2d 135, 140; Matter of Rosso v Rosso, 171 AD2d 797, 798).
We have considered the father’s remaining contention and find it to be without merit (see, People v Baldi, 54 NY2d 137). Copertino, J. P., Goldstein, McGinity and Luciano, JJ., concur.